Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 8/7/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 11, 12 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 106872730 A, “as seen in the IDS”), herein referred to as “Yang.”
Regarding Claim 1, Yang discloses: An apparatus, comprising: a first set of fixed electrodes (Fig. 3, #3030; [0084] [0089]. References discloses a plurality of fixed electrodes), comprising: a first fixed electrode (Fig. 3, #3030; [0084] [0089]); a second fixed electrode separated from the first fixed electrode by a first distance (Fig. 3, #3030; [0084] [0089]); a third fixed electrode orthogonal to the first and second fixed electrodes (Fig. 3, #3030; [0084] [0089]); and a fourth fixed electrode orthogonal to the first and second fixed electrodes and separated from the third fixed electrode by a second distance (Fig. 3, #3030; [0084] [0089]); a second set of fixed electrodes, comprising: a fifth fixed electrode adjacent to the first fixed electrode (Fig. 3, #3030; [0084] [0089]); a sixth fixed electrode separated from the fifth fixed electrode by a third distance and adjacent to the second fixed electrode (Fig. 3, #3030; [0084] [0089]); a seventh fixed electrode orthogonal to the fifth and sixth fixed electrodes and adjacent to the third fixed electrode (Fig. 3, #3030; [0084] [0089]) and an eighth fixed electrode orthogonal to the fifth and sixth fixed electrodes, separated from the seventh fixed electrode by a fourth distance, and adjacent to the fourth fixed electrode (Fig. 3, #3030; [0084] [0089]), wherein the first and second sets of fixed electrodes define an interstitial pathway between the first and second fixed electrodes and the fifth and sixth fixed electrodes, and between the third and fourth fixed electrodes and the seventh and eighth fixed electrodes (Fig. 3, #3030; [0084] [0089]); a moveable electrode configured to move along the interstitial pathway (Fig. 3,#301, [0084] [0086] [0089]); and a capacitance sensing circuit coupled to the first and second sets of fixed electrodes ([0003] [0004] [0089]. Reference discloses measuring capacitance, in the background art as well as this invention.  It is known how to measure capacitance and configured to determine a first capacitance using the first set of fixed electrodes and a second capacitance using the second set of fixed electrodes ([0003] [0004] [0089]).
Regarding Claim 2, Yang discloses: The apparatus of claim 1, wherein the first and second fixed electrodes are coupled together at a first node ([0023]. Reference describes how the electrodes are connected; It is known how to connect electrodes to form a capacitor), the third and fourth fixed electrodes are coupled together at a second node ([0023]), the fifth and sixth fixed electrodes are coupled together at a third node ([0023]), and the seventh and eighth fixed electrodes are coupled together at a fourth node ([0023]).
Regarding Claim 3, Yang discloses: The apparatus of claim 2, wherein: the first node is configured to be coupled to one of a fixed reference voltage, a ground node, and the capacitance sensing circuit ([0022]. Reference discloses a controller connected to the electrodes to generate a voltage; It is known how to use a controller to provide ground connection as well as measuring specific circuit characteristics, including capacitance); the second node is configured to be coupled to one of the fixed reference voltage, the ground node, and the capacitance sensing circuit ([0022]); the third node is configured to be coupled to one of the fixed reference voltage, the ground node, and the capacitance sensing circuit ([0022]); and the fourth node is configured to be coupled to one of the fixed reference voltage, the ground node, and the capacitance sensing circuit ([0022]).
Regarding Claim 11, Yang discloses: The apparatus of claim 1, wherein the moveable electrode comprises a floating electrode (Fig. 3, #301; [0003] [0085]. Reference discloses moveable electrode (#301) be constantly suspended (i.e. floating)).
Regarding Claim 12, Yang discloses: The apparatus of claim 1, wherein the moveable electrode is not electrically connected to the capacitance sensing circuit (Fig. 3, #301; [0003] [0085]. Reference discloses moveable electrode (#301) that is not electrically connected to a sensing circuit).
Regarding Claim 24, Yang discloses: A method, comprising: determining a first capacitance for a first set of fixed electrodes and a moveable electrode (Fig. 3, #301, #3030; [0003] [0004] [0084] [0089]. Reference discloses fixed electrodes, a moveable electrode, and measuring capacitance, in the background art as well as this invention.  It is known how to measure capacitance), wherein the first set of fixed electrodes comprises a first pair of fixed electrodes and a second pair of fixed electrodes orthogonal to the first pair of fixed electrodes (Fig. 3, #3030; [0084] [0089]), wherein the first pair of fixed electrodes comprises a first fixed electrode and a second fixed electrode separated from the first fixed electrode by a first distance (Fig. 3, #3030; [0084] [0089]), wherein the second pair of fixed electrodes comprises a third fixed electrode and a fourth fixed electrode separated from the third fixed electrode by a second distance (Fig. 3, #3030; [0084] [0089]); determining a second capacitance for a second set of fixed electrodes and the moveable electrode (Fig. 3, #301, #3030; [0003] [0004] [0084] [0089]), wherein the second set of fixed electrodes is adjacent to the first set of fixed electrodes and comprises a third pair of fixed electrodes adjacent to the first pair of fixed electrodes and a fourth pair of fixed electrodes orthogonal to the third pair of fixed electrodes and adjacent to the second pair of fixed electrodes (Fig. 3, #3030; [0084] [0089]), wherein the third pair of fixed electrodes comprises a fifth fixed electrode and a sixth fixed electrode separated from the fifth fixed electrode by a third distance (Fig. 3, #3030; [0084] [0089]), wherein the fourth pair of fixed electrodes comprises a seventh fixed electrode and an eighth fixed electrode separated from the seventh fixed electrode by a fourth distance (Fig. 3, #3030; [0084] [0089]) wherein the first and second sets of fixed electrodes define an interstitial pathway between the first and third pairs of fixed electrodes and between the second and fourth pairs of fixed electrodes (Fig. 3, #3030; [0084] [0089]); and determining a position of the moveable electrode along the interstitial pathway based on the first capacitance and the second capacitance ([0003] Reference discloses state of the art, which uses capacitance measurements to determine relative positions).
Claim(s) 13, 14, 15, 16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horning et al. (EP 2108964 A2, “as seen in the IDS”), herein referred to as “Horning.”
Regarding Claim 13, Horning discloses: An apparatus, comprising: a first pair of fixed electrodes, comprising a first fixed electrode and a second fixed electrode separated from the first fixed electrode by a first distance (Fig. 1, #106, #108; [0027]. Reference discloses two fixed electrodes (#106 and #108) at a fixed distance); a second pair of fixed electrodes adjacent to the first pair of fixed electrodes, comprising a third fixed electrode adjacent to the first fixed electrode and a fourth fixed electrode adjacent to the second fixed electrode and separated from the third fixed electrode by a second distance (Fig. 1, #110, #112; [0027]), wherein the first and second pairs of fixed electrodes define an interstitial pathway between the first and second fixed electrodes and the third and fourth fixed electrodes (Fig. 1, #102 [0027]. Reference discloses interstitial pathway via mass 102); a moveable electrode configured to move along the interstitial pathway (Fig. 1, #102 [0027] [0028]. Reference discloses interstitial pathway via proof mass 102 and gaps between electrodes); and a capacitance sensing circuit coupled to the first and second pairs of fixed electrodes and configured to determine a first capacitance using the first pair of fixed electrodes and a second capacitance using the second pair of fixed electrodes (Fig. 19, [0070] [0071] [0072]. Reference discloses processing system connected to apparatus for collecting data.  It is known to program processing system to measure capacitance as required).
Regarding Claim 14, Horning discloses: The apparatus of claim 13, wherein the moveable electrode comprises: a first opposing surface adjacent to the first and third fixed electrodes (Fig. 1, #102, #106, #110, [0027] [0028]); and a second opposing surface adjacent to the second and fourth fixed electrodes (Fig. 1, #102, #108, #112, [0027] [0028]).
Regarding Claim 15, Horning discloses: The apparatus of claim 14, wherein the capacitance sensing circuit is configured to determine the first capacitance through transfer of charge from a capacitance between the first fixed electrode and the first opposing surface and from a capacitance between the second fixed electrode and the second opposing surface (Fig. 16 [0058]; Fig. 17 [0063]; Fig. 18 [0068]; Fig. 19, [0070] [0071] [0072]. Figures show different configurations for sensor connections and circuitry. It is known how to connect circuit elements to obtain desired measurement and data).
Regarding Claim 16, Horning discloses: The apparatus of claim 14, wherein the capacitance sensing circuit is configured to determine the second capacitance through transfer of charge from a capacitance between the third fixed electrode and the first opposing surface and from a capacitance between the fourth fixed electrode and the second opposing surface (Fig. 16 [0058]; Fig. 17 [0063]; Fig. 18 [0068]; Fig. 19, [0070] [0071] [0072]. Figures show different configurations for sensor connections and circuitry. It is known how to connect circuit elements to obtain desired measurement and data).
Regarding Claim 22, Horning discloses: The apparatus of claim 13, wherein the first and third fixed electrodes are coupled to ground (Fig. 16 [0058]; Fig. 17 [0063]; Fig. 18 [0068]; Fig. 19, [0070] [0071] [0072]. Reference discloses processing system connected to apparatus in different configurations for collecting data. It is known to program processing system to ground specific electrodes as required), and wherein the second and fourth fixed electrodes and the moveable electrode are arranged within the first and third fixed electrodes (Fig. 1; [0027]. Reference discloses fixed electrodes and moveable electrode in one embodiment; It is known to reconfigure fixed and moveable electrode as required). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yanagisawa, (US 20190233279 A1), herein referred to as “Yanagisawa.”
Regarding Claim 4, Yang discloses The apparatus of claim 3 as described above. Yang is silent on wherein the capacitance sensing circuit is further configured to: cause the second and fourth nodes to be coupled to the ground node; cause a voltage to be provided to the first and third nodes; cause charge to be transferred from the first node to a first capacitor; and cause charge to be transferred from the third node to a second capacitor.
Yanagisawa teaches: wherein the capacitance sensing circuit is further configured to: cause the second and fourth nodes to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]. Reference discloses circuitry that allows different configurations and combinations of circuit elements via a switch (#141), including capacitors (#20), a voltage source (#150), and ground (Shield1, Shield2)); cause a voltage to be provided to the first and third nodes (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause charge to be transferred from the first node to a first capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); and cause charge to be transferred from the third node to a second capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Yanagisawa to increase the amount of electrical connection options available, during experimentation and final application.
Regarding Claim 5, Yang discloses The apparatus of claim 3 as described above. Yang is silent on wherein the capacitance sensing circuit is further configured to: cause the second and fourth nodes to be uncoupled from the fixed reference voltage, the ground node, and the capacitance sensing circuit; cause a voltage to be provided to the first node; cause the third node to be coupled to the ground node; cause charge to be transferred from the first node to a charge transfer capacitor; cause a voltage to be provided to the third node; cause the first node to be coupled to the ground node; and cause charge to be transferred from the third node to the charge transfer capacitor.
Yanagisawa teaches: wherein the capacitance sensing circuit is further configured to: cause the second and fourth nodes to be uncoupled from the fixed reference voltage, the ground node, and the capacitance sensing circuit (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]. Reference discloses circuitry that allows different configurations and combinations of circuit elements via a switch (#141), including capacitors (#20), a voltage source (#150), and ground (Shield1, Shield2)); cause a voltage to be provided to the first node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the third node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause charge to be transferred from the first node to a charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause a voltage to be provided to the third node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the first node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); and cause charge to be transferred from the third node to the charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Yanagisawa to increase the amount of electrical connection options available, during experimentation and final application.
Regarding Claim 6, Yang discloses The apparatus of claim 3 as described above. Yang is silent on wherein the capacitance sensing circuit is further configured to: cause the first and third nodes to be uncoupled from the fixed reference voltage, the ground node, and the capacitance sensing circuit; cause a voltage to be provided to the second node; cause the fourth node to be coupled to the ground node; cause charge to be transferred from the second node to a charge transfer capacitor; cause a voltage to be provided to the fourth node; cause the second node to be coupled to the ground node; and cause charge to be transferred from the fourth node to the charge transfer capacitor.
Yanagisawa teaches: wherein the capacitance sensing circuit is further configured to: cause the first and third nodes to be uncoupled from the fixed reference voltage, the ground node, and the capacitance sensing circuit (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]. Reference discloses circuitry that allows different configurations and combinations of circuit elements via a switch (#141), including capacitors (#20), a voltage source (#150), and ground (Shield1, Shield2)); cause a voltage to be provided to the second node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the fourth node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause charge to be transferred from the second node to a charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause a voltage to be provided to the fourth node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the second node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); and cause charge to be transferred from the fourth node to the charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Yanagisawa to increase the amount of electrical connection options available, during experimentation and final application.
Regarding Claim 7, Yang discloses The apparatus of claim 3 as described above. Yang is silent on wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the first node; cause the second, third, and fourth nodes to be coupled to the ground node; cause charge to be transferred from the first node to a charge transfer capacitor; cause a voltage to be provided to the third node; cause the first, second, and fourth nodes to be coupled to the ground node; and cause charge to be transferred from the third node to the charge transfer capacitor.
Yanagisawa teaches: wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the first node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]. Reference discloses circuitry that allows different configurations and combinations of circuit elements via a switch (#141), including capacitors (#20), a voltage source (#150), and ground (Shield1, Shield2)); cause the second, third, and fourth nodes to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause charge to be transferred from the first node to a charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause a voltage to be provided to the third node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the first, second, and fourth nodes to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); and cause charge to be transferred from the third node to the charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Yanagisawa to increase the amount of electrical connection options available, during experimentation and final application.
Regarding Claim 8, Yang discloses The apparatus of claim 3 as described above. Yang is silent on wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the second, third, and fourth nodes; cause the first node to be coupled to the ground node; cause charge to be transferred from the second, third, and fourth nodes to a charge transfer capacitor; cause a voltage to be provided to the first, second, and fourth nodes; cause the third node to be coupled to the ground node; and cause charge to be transferred from the first, second, and fourth nodes to the charge transfer capacitor.
Yanagisawa teaches: wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the second, third, and fourth nodes (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]. Reference discloses circuitry that allows different configurations and combinations of circuit elements via a switch (#141), including capacitors (#20), a voltage source (#150), and ground (Shield1, Shield2)); cause the first node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause charge to be transferred from the second, third, and fourth nodes to a charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause a voltage to be provided to the first, second, and fourth nodes (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the third node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); and cause charge to be transferred from the first, second, and fourth nodes to the charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Yanagisawa to increase the amount of electrical connection options available, during experimentation and final application.
Regarding Claim 9, Yang discloses The apparatus of claim 3 as described above. Yang is silent on wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the second node; cause the first, third, and fourth nodes to be coupled to the ground node; cause charge to be transferred from the second node to a charge transfer capacitor; cause a voltage to be provided to the fourth node; cause the first, second, and third nodes to be coupled to the ground node; and cause charge to be transferred from the fourth node to the charge transfer capacitor.
Yanagisawa teaches: wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the second node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]. Reference discloses circuitry that allows different configurations and combinations of circuit elements via a switch (#141), including capacitors (#20), a voltage source (#150), and ground (Shield1, Shield2)); cause the first, third, and fourth nodes to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause charge to be transferred from the second node to a charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause a voltage to be provided to the fourth node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the first, second, and third nodes to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); and cause charge to be transferred from the fourth node to the charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Yanagisawa to increase the amount of electrical connection options available, during experimentation and final application.
Regarding Claim 10, Yang discloses The apparatus of claim 3 as described above. Yang is silent on wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the first, third, and fourth nodes; cause the second node to be coupled to the ground node; cause charge to be transferred from the first, third, and fourth nodes to a charge transfer capacitor; cause a voltage to be provided to the first, second, and third nodes; cause the fourth node to be coupled to the ground node; and cause charge to be transferred from the first, second, and third nodes to the charge transfer capacitor.
Yanagisawa teaches: wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the first, third, and fourth nodes (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]. Reference discloses circuitry that allows different configurations and combinations of circuit elements via a switch (#141), including capacitors (#20), a voltage source (#150), and ground (Shield1, Shield2)); cause the second node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause charge to be transferred from the first, third, and fourth nodes to a charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause a voltage to be provided to the first, second, and third nodes (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the fourth node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); and cause charge to be transferred from the first, second, and third nodes to the charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Yanagisawa to increase the amount of electrical connection options available, during experimentation and final application.
Claims 17-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Horning in view of Yang.
Regarding Claim 17, Horning discloses The apparatus of claim 14 as described above. Horning also discloses wherein the capacitance sensing circuit is further coupled to the third and fourth pairs of fixed electrodes and further configured to determine the first capacitance using the third pair of fixed electrodes and the second capacitance using the fourth pair of fixed electrodes (Figs. 16, 17, 18, 19, [0028] [0070] [0071] [0072]. Reference discloses processing system connected to apparatus in different configurations for collecting data.  It is known to program processing system to measure capacitance as needed). Horning is silent on a third pair of fixed electrodes orthogonal to the first pair of fixed electrodes, comprising a fifth fixed electrode and a sixth fixed electrode separated from the fifth fixed electrode by a third distance; and a fourth pair of fixed electrodes orthogonal to the second pair of fixed electrodes and adjacent to the third pair of fixed electrodes, comprising a seventh fixed electrode and an eighth fixed electrode separated from the seventh fixed electrode by a fourth distance.
Yang teaches: further comprising a third pair of fixed electrodes orthogonal to the first pair of fixed electrodes, comprising a fifth fixed electrode and a sixth fixed electrode separated from the fifth fixed electrode by a third distance (Fig. 3, #3030; [0084] [0089]. Reference discloses a plurality of fixed electrodes parallel and orthogonal to each other); and a fourth pair of fixed electrodes orthogonal to the second pair of fixed electrodes and adjacent to the third pair of fixed electrodes, comprising a seventh fixed electrode and an eighth fixed electrode separated from the seventh fixed electrode by a fourth distance (Fig. 3, #3030; [0084] [0089]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Horning with Yang and add additional electrodes in order to increase accuracy of capacitance readings and hence obtain better position data.
Regarding Claim 18, Horning further discloses wherein the third and fourth pairs of fixed electrodes are coupled to a fixed reference voltage (Figs. 16, 17, 18, 19, [0028] [0070] [0071] [0072]. Reference discloses processing system connected to apparatus in different configurations for collecting data.  It is known to program processing system to collect data as needed).
Regarding Claim 19, Horning further discloses wherein the capacitance sensing circuit is configured to determine the first capacitance through transfer of charge from a capacitance between the first pair of fixed electrodes, the moveable electrode, and the third pair of fixed electrodes (Figs. 16, 17, 18, 19, [0028] [0070] [0071] [0072] Reference discloses processing system connected to apparatus in different configurations for collecting data.  It is known to program processing system to measure capacitance as needed).
Regarding Claim 20, Horning further discloses wherein the capacitance sensing circuit is configured to determine the second capacitance through transfer of charge from a capacitance between the second pair of fixed electrodes, the moveable electrode, and the fourth pair of fixed electrodes (Figs. 16, 17, 18, 19, [0028] [0070] [0071] [0072] Reference discloses processing system connected to apparatus in different configurations for collecting data.  It is known to program processing system to measure capacitance as needed).
Regarding Claim 23, Horning discloses The apparatus of claim 13 as discussed above. Horning is silent on: further comprising an active electrical shield arranged around the first and third fixed electrodes, wherein the active electrical shield is configured to have the same electric potential as the first and third fixed electrodes.
Yang teaches: further comprising an active electrical shield arranged around the first and third fixed electrodes ([0004]. Reference discloses problem in the field of interference affecting accuracy of measurement), wherein the active electrical shield is configured to have the same electric potential as the first and third fixed electrodes ([0004]. Reference discloses problem in the field of interference affecting accuracy of measurement)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Horning with Yang.  This would be obvious because providing an electrical shield to minimize electrical interference is ordinary and customary, and well within the capability of one of ordinary skill in the art.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Horning in view of Tsubaki, (US 20040182158 A1, “as seen in the IDS”), herein referred to as “Tsubaki.”
Regarding Claim 21, Horning discloses The apparatus of claim 13 as discussed above. Horning is silent on: further comprising a motor, wherein a speed of the motor is controllable based on movement of the moveable electrode along the interstitial pathway.
Tsubaki teaches: further comprising a motor, wherein a speed of the motor is controllable based on movement of the moveable electrode along the interstitial pathway (Fig. 3; [0004] [0006] [0036] [0040] [0041] [0042]. Reference discloses combination of a moveable electrode (fig. 3, #6d) and fixed electrodes (fig. 3, #7a and #9a) that form capacitances (fig. 3 C1, C2) and are then used as an acceleration sensor in a vehicle; the acceleration sensor sends a signal/data to a vehicle stability control system; based on the data the vehicle stability control system in turn controls the vehicle’s speed via braking and/or reducing engine power). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Horning with Tsubaki. This would be obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. See MPEP §2143-I.A for additional information. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Nielsen et al. (US 20090076460 A1, “as seen in the IDS”), herein referred to as “Nielsen.”
Regarding Claim 25, Yang discloses The method of claim 24 as discussed above. Yang is silent on further comprising: providing the position of the moveable electrode along the interstitial pathway to one or more other circuits, wherein the one or more other circuits are configured to modify operation based on the position of the moveable electrode along the interstitial pathway.
Nielsen teaches: further comprising: providing the position of the moveable electrode along the interstitial pathway to one or more other circuits (Fig. 1, [0064]. Reference discloses determining the position of a moveable part based on capacitance, then transmitting the data to a signal processor), wherein the one or more other circuits are configured to modify operation based on the position of the moveable electrode along the interstitial pathway circuits (Fig. 1, [0064]. Reference discloses determining the position of a moveable part based on capacitance, then transmitting the data to a signal processor, which can be programmed as required).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Nielsen in order to capture additional data and characteristics related to the moveable electrode and interstitial pathway.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863